Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/16/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37-38, 47-53 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (US-4483934-A) with evidence of Toro (US-5190900-A) only applied to claim 37, and further in view of William (US-1622099-A).
Regarding claims 37, 47, 48, 52 and 57, Goodman teaches a method of treating a clay material (raw bentonite) comprising combining a first clay with at least one reducing agent to produce a treated clay, wherein the first clay comprises montmorillonite (Col. 1, lines 30-35, teaching a method for treating raw bentonite; Col. 1, lines 52-60 and Col. 2, lines 1-6, teaching that the raw bentonite is treated with a reducing bleaching agent, sodium formaldehyde sulphoxylate. The person of ordinary 
The amount of iron present as ferric iron (Fe3+) in the first clay is at least partially reduced to ferrous iron (Fe2+) in the treated clay (Col. 1, lines 65-68, teaching that the iron oxides (Fe3+) of the bentonite are removed by chemical means; also Col. 2, lines 9-12, teaching that after treatment with the reducing bleaching agent, the bentonite is separated from the aqueous solution containing dissolved iron compounds (Fe2+). It is well known that the iron oxide (containing ferric iron (Fe3+)) is treated by the reducing bleaching agent to form the dissolved iron compound which contains ferrous form iron (Fe2+). See evidence of Toro, lines 44-61, discloses that the iron present as ferric iron (Fe3+) in the material for bleaching to be eliminated by making it totally soluble and hence removable by washing….. any ferric iron present either as iron sesquioxide or as jarosite to be reduced, and by maintaining the iron in ferrous form and hence more soluble by virtue of its greater solubility compared with the corresponding oxidized metal form. It would be obvious to the ordinarily skilled artisan to realize that the iron oxide being treated with reducing bleaching agent to form ferrous ion.
Goodman teaches that at least one reducing agent is added in an amount ranging from about 0.01% to about 10.0% by weight with respect to the weight of the first clay (Col. 2, lines 12-17, teaching 2.25 to 45 kilograms of reducing agent being added into per tonne of the bentonite. One tonne is 1000 kilograms, the reducing agent is equivalent to (2.25/1000)*100=0.25% to (45/1000)*100=4.5% by weight with respect to the weight of the bentonite.). It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' 
Goodman is silent about that at least one reducing agent comprises sodium sulfite; however, Goodman teaches that the reducing agent could be sodium dithionite, which is also known as sodium hydrosulfite, and other reducing bleaching agents (Col. 2, lines 1-3) 
William teaches employing probably sodium hydrosulphite, sodium sulphite and sulphite of zinc or other metal employed to bleach clay (lines 71-83). It is reasonably expect that the sodium sulphite and sodium hydrosulphite are alternatively chemicals to be selected to bleach clay.
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to select the sodium sulphite, as the reducing agent of Goodman because William discloses that sodium sulphite and sodium hydrosulphite are alternatively chemicals to be selected to bleach clay (lines 71-83) and Goodman teaches that the reducing agent could be sodium dithionite, which is also known as sodium hydrosulfite, and other reducing bleaching agents.
Combined teaching of Goodman and William teaches the similar clay being treated with similar processes. Swelling volume is a characteristic for the treated clay. It would be obvious to the ordinarily skilled artisan to realize the disclosed treated clay of Goodman which satisfies the claimed ranges of swelling volume. It is has been held that “when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess 
Regarding claim 38, Goodman teaches that the first clay comprises bentonite (see Col. 1, lines 30-32, teaching a method for treating raw bentonite.).
Regarding claim 49, Goodman teaches adding soda ash (sodium carbonate) to the first clay (Col. 2, lines 23-31, teaching a second step of adding 1%-20% of solid sodium carbonate to the iron oxide-free bentonite.).
Regarding claim 50, Goodman teaches the soda ash (sodium carbonate) is added in an amount ranging from about 1 % to about 15% by weight, with respect to the weight of the first clay (Col. 2, lines 23-31, teaching a second step of adding 1%-20% of solid sodium carbonate to the iron oxide-free bentonite.). It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant's claimed range of "1%-15%" lies within Goodman's disclosed range of “1% to 20%”.
Regarding claim 51, Goodman teaches that the soda ash (sodium carbonate) is added to the first clay at a same time the first clay is combined with the at least one reducing agent (Col. 2, lines 23-31, teaching a second step of adding solid sodium carbonate to the iron oxide-free bentonite.). It has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and that 
Regarding claim 53, Goodman teaches that the treated clay has a compression strength ranging from about 200 N to about 700 N (Goodman disclosed the claimed treated clay (rejection of claim 37) and claimed reducing agent (rejections of claim 45-46). Goodman teaches the similar clay being treated with similar processes. Compression strength is a characteristic for the treated clay. It would be obvious to the ordinarily skilled artisan to realize the disclosed treated clay of Goodman which satisfies the claimed ranges of compression strength.). It is has been held that “when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant" as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman and  William (US-1622099-A) as applied to claim 37, and further in view of Andrew (US-3408305-A).
Regarding claim 39, Goodman and William is silent about the first clay comprising sodium bentonite, calcium bentonite, or a combination thereof; however, Goodman that the bentonite is a natural raw bentonite (Col. 1, line 10).
Andrew teaches the naturally occurring bentonites, which are the so-called “sodium bentonites” and the “alkaline earth bentonites” (Col. 2, lines 26-30).

Regarding claim 40, Goodman and Andrew teaches that the first clay is an activated clay and comprises an activated sodium bentonite, an activated calcium bentonite, or a combination thereof (Goodman and Andrew teaches that the treated clay comprises sodium bentonites; Goodman teaches that comprises the steps of: (i) treating the raw bentonite as mined to reduce substantially surface staining by iron oxides (Col. 1, lines 31-35). Since Goodman and Andrew teach that the sodium bentonite is treated by adding solid sodium carbonate (Col. 2, lines 23-31 of Goodman), the sodium bentonite of Goodman and Andrew is activated by the alkaline activation.).
Claims 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman and William (US-1622099-A) as applied to claim 37, and further in view of Toro.
Regarding claim 41, Goodman et al. fails to teach that the treated clay comprises at least 1500 ppm of total acid soluble iron (ferrous iron).
Toro teaches a process for bleaching the kaolin clay to reduce the ferric iron to be in ferrous form (Col. 1, lines 43-61), and also teaches that the content of soluble ferrous iron of the treated clay is 3130ppm (Col. 5, example 5). It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to modify the treated clay of Goodman to have the content of soluble ferrous iron as taught by Toro, by maintaining the higher content of iron in ferrous form and hence more soluble by virtue of its greater solubility compared with the corresponding oxidized metal form (Col. 1, lines 43-61 of Toro).
Regarding claim 42-44, Goodman et al. fail to teach that a ratio of Fe2+ to Fe3+ of the treated clay is greater than 3 (as claimed in claim 42), greater than 5 (as claimed in claim 43), and greater than 10 (as claimed in claim 44).
Toro teaches see that the content of soluble ferrous iron is 3130ppm, and the content of ferric iron is 20ppm (Col. 5, example 5). The ratio of Fe2+ to Fe3+ of the treated clay is greater than 3, 5, and 10 
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to modify treated clay of Goodman to have the ratio of Fe2+ to Fe3+ as taught by Toro in order to maintain the higher content of iron in ferrous form and hence more soluble by virtue of its greater solubility compared with the corresponding oxidized metal form (Col. 1, lines 43-61 of Toro). 
It should be noted that the optimization of the ratio of Fe2+ to Fe3+ would be prima facie obvious to the ordinarily skilled artisan in view that reducing more ferric iron to be in form of ferrous iron is able to obtain high-quality products, for example, improving a degree of whiteness (Col. 1, lines 44-50 of Toro). The ordinarily skilled 
It has been held that 'where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.' In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman and William as applied to claim 37, and further in view of Lang (US-3947392-A).
Regarding claim 54, Goodman et al. fail to teach that further comprising combining the treated clay with sand to form a clay/sand mixture, and preparing a mold from the clay/sand mixture.
Lang teaches that the foundry sand core and mold compositions of this invention comprise a major amount of foundry sand and minor amounts of clay (Col.2, lines 31-34), wherein the clay is preferably first treated with an alkali metal compound. Such compounds include, as for example, alkali metal carbonates, hypophosphates, oxalates, borates, phosphates, silicates, sulfites and tartrates (Col 6, lines 21-29). It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to select the treated clay of Goodman to be mixed with the sand to from the mold composition as taught by Lang based on the fact that mixing alkali-treated clay with the sand to form the mold composition is known in the art (Col 6, lines 21-29 of Lang) and also the skilled artisan could select the treated clay of Goodman to be used in the mold composition as taught by Lang to yield predictable result. 
s 37, 41 - 44, 48, 52 - 53 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Preparation of Fe(II)-montmorillonite by reduction of Fe(III)-montmorillonite with ascorbic acid” to Manjanna.
Regarding claims 37, 52, and 57, Manjanna discloses preparing Fe(II)-montmorillonite (mont) using Fe(III)-mont as the starting material. Fe(III)-mont was treated with ascorbic acid (vitamin C) solution at 70 °C for ~12 h in Ar atmosphere. All of the adsorbed iron(III) was reduced to form Fe(II)-mont. 
The samples of Fe-1 or Fe-2 were first dispersed in water for ~12 h in the ratio of 1 g/100 ml. Ascorbic acid was then added and the dispersion was stirred at ~70 °C for 12 h under Ar. The ascorbic acid concentration was about 8 and 5 mM respectively per each gram of Fe-1 and Fe-2 based on the corresponding amounts adsorbed Fe(III). See Conversion of Fe(III)- to Fe(II)-montmorillonite. It has been held that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
To evaluate the feasibility of solid-state preparation, 1 g of Fe(III)-mont, (Fe-2) and ascorbic acid (0.06 g) were ground in open atmosphere at different relative humidity
(RH) conditions (read on the claimed reducing agent amount 6%), 20–80%. The time required for the conversion of all Fe(III) to Fe(II) could be seen from the color change 
It has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Manjanna discloses the similar clay being treated with similar processes. Swelling volume is a characteristic for the treated clay. It would be obvious to the ordinarily skilled artisan to realize the disclosed treated clay of Goodman which satisfies the claimed ranges of swelling volume. It is has been held that “when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant" as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980)”.
Regarding claim 41, table 1 discloses the total acid soluble iron(II)(226meq/100g, read on the at least1500ppm).
Regarding claims 42 - 44, Manjanna discloses preparing Fe(II)-montmorillonite (mont) using Fe(III)-mont as the starting material. Fe(III)-mont was treated with ascorbic acid (vitamin C) solution at 70 °C for ~12 h in Ar atmosphere. All of the adsorbed iron(III) was reduced to form Fe(II)-mont(abstract) .
Regarding claim 48, the samples of Fe-1 or Fe-2 were first dispersed in water for ~12 h in the ratio of 1 g/100 ml. Ascorbic acid was then added and the dispersion was 
To evaluate the feasibility of solid-state preparation, 1 g of Fe(III)-mont, (Fe-2) and ascorbic acid (0.06 g) were ground in open atmosphere at different relative humidity
(RH) conditions (read on the claimed reducing agent amount, “About” permits some tolerance), 20–80%. The time required for the conversion of all Fe(III) to Fe(II) could be seen from the color change i.e., the initial brown color of the mixture became grayish white in a few minutes depending on RH. 2.2. See Conversion of Fe(III)- to Fe(II)-montmorillonite.
Regarding claim 53, Manjanna teaches the similar clay being treated with similar processes. Compression strength is a characteristic for the treated clay. It would be obvious to the ordinarily skilled artisan to realize the disclosed treated clay of Goodman which satisfies the claimed ranges of compression strength.). It is has been held that “when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has basis for .

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
The applicant argues that one of the Goodman, Toro, Andrew, William, and Lang (the “cited references”) teach, alone or in combination the recited method wherein the treated clay has a swelling volume ranging from about 20 ml/2g to about 50 ml/2g. 
The Examiner respectfully submits that combined teaching of Goodman and William teaches the similar clay being treated with similar processes. Swelling volume is a characteristic for the treated clay. It would be obvious to the ordinarily skilled artisan to realize the disclosed treated clay of Goodman which satisfies the claimed ranges of swelling volume. It is has been held that “when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant" as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596(Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. 
Applicant argues that the unexpected results discussedare commensurate in scope with the amended claims, and specifically with respect to the amount of the reducing agent. 
The Examiner respectfully submits that  the applicant must compare the instant application with the closest art. In the instant case, Goodman (US-4483934-A) is the closest art. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). In this case the claimed reducing agent amount is in the range of 0.01 to 10wt%. Further more any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.